 


114 HR 442 IH: To amend title 18, United States Code, to extend the coverage of the Federal prohibition against hate crimes in order to provide greater protections to persons who are gay, lesbian, bisexual, or transgender.
U.S. House of Representatives
2015-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 442 
IN THE HOUSE OF REPRESENTATIVES 
 
January 21, 2015 
Mr. Brady of Pennsylvania introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to extend the coverage of the Federal prohibition against hate crimes in order to provide greater protections to persons who are gay, lesbian, bisexual, or transgender. 
 
 
1.Extension of coverage of section 249 of title 18, United States CodeSection 249(a)(2) of title 18, United States Code, is amended— (1)in subparagraph (A), by striking in subparagraph (b) or; and 
(2)by striking subparagraph (B).  